PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
Ford Global Technologies, LLC
Application No. 16/269,091
Filed: 6 Feb 2019
For: RETENTION DEVICE FOR VEHICLE SEAT

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition to withdraw the holding of abandonment under 37 CFR 1.181, filed May 25, 2022.

The petition is GRANTED.

The above-identified application was held abandoned for failure to timely file a reply to the non-final Office action, mailed November 3, 2021.  This Office action set a shortened statutory period for reply of three months.  The Office mailed a Notice of Abandonment on May 24, 2022, stating that no reply had been received.

Petitioner argues that he did file an Amendment on January 28, 2022.  In support, Petitioner has included a copy of a USPTO Electronic Acknowledgement Receipt, dated January 28, 2022, and itemizing, inter alia, an 11 page Amendment.   The Acknowledgment Receipt states that it serves as evidence of receipt similar to a postcard.  

A postcard receipt which itemizes and properly identifies the items which are being filed serves as prima facie evidence of receipt in the Office of all items listed thereon on the date stamped thereon by the Office.  See MPEP 503.

In view thereof, the holding of abandonment is withdrawn.

The application is being forwarded to Group Art Unit 3616 for consideration of the Amendment filed January 28, 2022 (copy re-filed on May 25, 2022). 
							
Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.
				
/Cliff Congo/									
Cliff Congo			
Attorney Advisor – Office of Petitions